Archer, C. J.,
delivered the opinion of this court.
The court below seem to have considered, that the plaintiff could only, from the evidence adduced in the cause, sustain his claim to the slaves in controversy, in virtue of a gift made of them by the defendant, and that to support such a claim thus founded, it was indispensable for him to show an express delivery of the negroes to him in pursuance of the gift, and the transfer of the use and possession, in pursuance of the act of 1763, ch. 13.
With this view of the case we cannot agree. The plaintiff, on his part, had offered evidence of the payment of hire 5 that he had furnished clothes for the children of Harriet; that the defendant had acknowledged his right to the negroes, and his power to sell them. These were all facts from which the jury may have inferred, that the plaintiff had acquired a title to the negroes in controversy, otherwise than by a gift.
We by no means intend to intimate, that from the whole of the evidence in the cause, the jury were bound so to find, but only to say, that from the facts offered by the plaintiff, which have been referred to, the jury were at liberty so to find.
The defendant, on her part, had offered evidence from which the jury might find a parol gift of the negroes to the plaintiff’s wife 5 and on the hypothesis of the existence of such a gift, to make it valid by a true construction of the act of Assembly, the jury must have found that there was a,n express delivery of the negroes, and the transfer of the use and possession of the negroes from the defendant, to the plaintiff. Hut evidence of a witness who saw the delivery, was not necessary. The delivery, like other facts, may be proved by inferential testimony.
The above remarks present our views of the law of the case, and it will be only necessary to apply those principles to the prayers and instructions acted upon and given by the court below,
*288There was evidence to support the prayer offered on the part of the defendant, and it contains a true exposition of the law, on the supposition, that the claim of the plaintiff rests on a parol gift of the subject in controversy.
The plaintiff’s first prayer should have been granted without modification, as we have seen that the facts therein stated furnished evidence of title in the plaintiff.
This prayer, as modified, ought not to have been given as an instruction to the jury. There was no evidence that the facts therein stated were adopted as a substitute for the delivery of possession. The court might have instructed the jury, if they found that the plaintiff’s claim was founded on a parol gift of the negroes, that then the facts inserted in the plaintiff’s first prayer did not conduce to show title in the plaintiff, unless they should infer, from such facts, that there had been a delivery of the negroes. This, however, they did not do, and the modified instruction they did give, being obnoxious to the objection above adverted to, we think was erroneous.
The court rightly rejected the second prayer of the plaintiff, which excludes, altogether, the evidence offered on the part of the defendant, and the inferences the jury might lawfully deduce from such evidence. We cannot agree with the counsel for the appellant, that the acknowledgments adverted to in the prayer, estopped the defendant from relying on her defence. We have not considered the doctrine of estoppel, as existing between landlord and tenant, as at all applicable to such a case. No authority has been cited which conduces to such a conclusion.
From the remarks heretofore made, it follows, that the court were in error in refusing to grant the plaintiff’s third prayer. Delivery may be inferred from facts and circumstances, and the facts and circumstances detailed in the prayer were such, that the jury were at liberty to draw the inferences claimed to be deducible from them.
For the reasons above stated, the court were in error in granting the prayer as modified.
There was no evidence in the cause, that all the negroes were hired. The evidence on this subject only applies to Harriet. For this reason the fourth prayer was rightly rejected *289by the court, and the granting it with the modification, was, for the same reason, erroneous.
This instruction, as prayed, if it had been confined to negro Harriet, would have been right, and so, also, would the instruction, as modified; for although she should have been found to have admitted the plaintiff’s right, she was not, on that account, debarred from showing that the plaintiff had no title.
The fifth prayer of the plaintiff is liable to the same objection as the fourth; and the court were right in rejecting it, for another reason: whether the possession of the defendant was the possession of the plaintiff, depended on the enquiry, whether the plaintiff’s title was derived aliunde, the gift; if it was derived from the gift, then the defendant’s possession would not be the plaintiff’s, under the circumstances assumed, unless the jury should find, that the gift was accompanied with the delivery of possession.
The court, we think, were in error in granting the prayer as modified by them, because, by granting it, the court decided the matter in controversy between the parties, which could alone, from the evidence, be determined by the jury.
JUDGMENT REVERSED AND PROCEDENDO AWARDED.